UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8510


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HOWARD O. BOISSEAU, III,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:00-cr-00245-REP-1)


Submitted:    May 7, 2009                         Decided:   May 26, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Howard O. Boisseau, III, Appellant Pro Se.      Stephen Wiley
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Howard O. Boisseau, III, appeals the district court’s order

denying     his   motion    for   a   sentence   reduction      pursuant      to    18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no   reversible      error.      Accordingly,      we    affirm    for      the

reasons     stated   by     the   district    court.       United       States      v.

Boisseau, No. 3:00-cr-00245-REP-1 (E.D. Va. Nov. 12, 2008).                         We

also   deny    Boisseau’s     motion    for   appointment       of     counsel     and

dispense      with   oral    argument     because   the        facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                          AFFIRMED




                                         2